DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3 and  5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “an actuation member including a first actuation portion and a second actuation portion, wherein the first actuation portion actuates the first cam follower and the second cam follower to an inner peripheral surface of the cam groove by actuating the first cam follower and the second cam follower in a first direction of separating from each other, wherein the second actuation portion actuates the coupling portion is energized toward the drive portion by actuating the optical member-holding member and the coupling portion in a second direction of separating from each other, and wherein the first direction is different from the second direction”. The specification is not clear to this limitation because in the specification the limitation does not explain or show the second actuation portion actuates the coupling portion is energized toward the drive portion by actuating the optical member-holding member and the coupling portion in a second direction of separating from each other, and wherein the first direction is different from the second direction.  Nowhere in the specification  is the optical member holding member and the coupling portion being actuated in two different directions. The closest drawing is Figure 7 but this is the two cam follower in two different directions. Since the examiner does not see this limitation clearly 
Claims 3 and 5-11, are rejected as dependent on an independent claim reciting the language of the first and second actuators. 

Claims 1,3 and  5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “an actuation member including a first actuation portion and a second actuation portion, wherein the first actuation portion actuates the first cam follower and the second cam follower to an inner peripheral surface of the cam groove by actuating the first cam follower and the second cam follower in a first direction of separating from each other”. in claim 1  is a relative phrase which renders the claim indefinite. The phrase " wherein the first actuation portion actuates the first cam follower and the second cam follower in a first direction of separating from each other” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to what is meant by For the sake of compact prosecution the term "” has been interpreted by the examiner to mean .
Response to Arguments
Applicant's arguments filed 3/08/2021 have been fully considered but they are not persuasive. 
    Applicant argues that prior art of record Okuda (US Patent Publication Number 2012/0113535 A1) fails to teach an actuation member including a first actuation portion and a second actuation portion, wherein the first actuation portion actuates the first cam follower and the second cam follower to an inner peripheral surface of the cam groove by actuating the first cam follower and the second cam follower in a first direction of separating from each other, wherein the second actuation portion actuates the coupling portion is energized toward the drive portion by actuating the optical member-holding member and the coupling portion in a second direction of separating from each other, and wherein the first direction is different from the second direction.  The examiner requests support for the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticapated by Katsuhiro (JP Patent Publication Number 2013/254050A).
Katsuhiro teaches, as claimed in claim 1, an imaging device (See Figure 1) having an imaging optical system having an optical member, the imaging device comprising: an optical member-holding member (3) that holds the optical member (L2) and is movable in an optical axis direction of the imaging optical system (.para. [0011]); a guide member (6) that guides the optical member-holding member (3) so as to be movable in the optical axis direction; a coupling portion (13) coupled to the optical member-holding member so as to be relatively movable with respect to the optical member-holding member; a drive portion (16) that moves the optical member-holding member in the optical axis direction via the coupling portion (.para. [0012]); a cam cylinder  that is rotatable about an axis line parallel to the optical axis (.para. [0015]); a first cam follower (7) provided to the optical member-holding member and engaged with a cam groove provided to the cam cylinder; a second cam follower (11) attached to the coupling portion and engaged with the cam groove (12) provided to the cam cylinder; and an actuation member that actuates the second cam follower to an inner peripheral surface of the cam groove of the cam cylinder and actuates the coupling portion toward the drive portion (.para. [0012]), an actuation member including a first actuation portion and a second actuation portion,  wherein the first actuation portion actuates the first cam follower and the second cam follower (.para. [0012])
Katsuhiro teaches, as claimed in claim 6, wherein the coupling portion has a detachment prevention portion that prevents the coupling portion from being detached from the optical member-holding member (.para. [0013]). 
Katsuhiro teaches, as claimed in claim 7, wherein an insertion guide portion that restricts a position of the second cam follower relative to the cam groove by actuation

Katsuhiro teaches, as claimed in claim 8, further comprising a guide member (6) that guides the optical member-holding member so as to be movable in the optical axis direction, wherein the optical member-holding member is guided by the guide member in a position out of an extension line of actuation force applied by the actuation member to actuate the coupling portion toward the drive portion (.para. [0011]).
Katsuhiro teaches, as claimed in claim 9, a surveillance camera comprising the imaging device (.para. [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by Katsuhiro (JP Patent Publication Number 2013/254050A) in view of Okuda (US Patent Publication Number 2012/0113535 A1).


torsion spring that has a compressively deformable coil spring portion and an arm portion protruded from the coil spring portion. In a related endeavor, Okuda teaches wherein the actuation member is a torsion spring that has a compressively deformable coil spring portion and an arm portion protruded from the coil spring portion (.para. [0054]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Katsuhiro and Okuda, with the actuation member, as taught by Okuda, for the purpose of providing an image pickup apparatus, which can drive a lens with a small load (.para. [0007]).
Katsuhiro fails to teach, as claimed in claim 5, wherein the arm portion protruded from the coil spring portion is the first actuation portion, and the arm portion actuates the drive portion and the coupling portion in a circumferential direction about an axis line of the coil spring portion, and wherein the coil spring portion is the second actuation portion, and the coil spring portion actuates the first cam follower and the second cam follower in a tangential direction of a circumference of the cam cylinder. In a related endeavor, Okuda teaches wherein the arm portion protruded from the coil spring portion is the first actuation portion, and the arm portion actuates the drive portion and the coupling portion in a circumferential direction about an axis line of the coil spring portion, and wherein the coil spring portion is the second actuation portion, and the coil spring portion actuates the first cam follower and the second cam follower in a tangential direction of a circumference of the cam cylinder (.para. [0043]) and [0053]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the imaging device, as taught by Katsuhiro 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
14 September 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872